United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-QSB Quarterly Report Pursuant To Section 13 or 15(D) of The Securities Exchange Act Of 1934 For the quarter ended June 30, 2007 Xedar Corporation Incorporated in Colorado Commission File No. 000-08356 IRS ID No. 84-0684753 8310 South Valley Highway, Suite 220 Englewood, CO 80112 Telephone:(303) 377-0033 Securities registered pursuant to Section 12(g) of the Act:Common Stock, no par value Xedar (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2) has been subject to such filing requirements the past 90 days. Xedar had 22,650,519 shares of common stock outstanding on July 15, 2007. This report does not use Transitional Small Business Disclosure Format. Xedar is not a shell company (as defined in Rule 12b-2 of the Exchange Act). - 1 - Table of Contents Page Part I Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis or Plan of Operation 14 Item 3. Controls and Procedures 20 Part II Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 4.Submission of Matters to a Vote of Security Holders 21 Item 6. Exhibits 22 - 2 - Part I Financial Information Item 1. Financial Statements Xedar Corporation Consolidated Balance Sheet June 30, December 31, 2007 2006 (unaudited) (audited) Assets Current Assets Cash and cash equivalents $ 175,389 $ 1,354,652 Trade accounts receivable, net of allowance for doubtful accounts of $13,409 and $6,230 1,386,359 638,201 Other current assets 75,448 68,561 Total Current Assets 1,637,196 2,061,414 Property and equipment, net 282,335 213,979 Intangible assets, net 7,976,510 - Goodwill 6,070,176 1,246,904 Noncurrent assets of discontinued operations - 75,000 Total Assets $ 15,966,217 $ 3,597,297 Liabilities and Stockholders' Equity Current Liabilities Accounts payable $ 106,770 $ 40,347 Payable to shareholders - 400,000 Deferred subscription revenue 596,695 578,073 Current portion of convertible notes payable to related parties 303,163 383,338 Accrued liabilities and other 190,233 118,263 Total Current Liabilities 1,196,861 1,520,021 Stockholders' Equity Common stock, no par value, 50,000,000 shares authorized; 22,650,518 and 18,030,518 shares issued and outstanding at June 30, 2007 and December 31, 2006 13,394,009 3,542,525 Common stock subscription issuable 5,108,696 - Deferred Compensation Payable (214,435 ) - Stockholder note receivable (197,662 ) - Accumulated deficit (3,321,252 ) (1,465,249 ) Total Stockholders' Equity 14,769,356 2,077,276 Total Liabilities and Stockholders' Equity $ 15,966,217 $ 3,597,297 See Accompanying Notes To Unaudited Consolidated Financial Statements. - 3 - Xedar Corporation Consolidated Statement of Operations (unaudited) Quarter Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 Sales $ 2,776,644 $ 1,500,705 $ 4,303,147 $ 3,025,894 Cost of sales (principally consulting compensation) 1,818,804 709,382 2,704,933 1,409,792 Gross profit 957,840 791,323 1,598,214 1,616,102 Selling and Administrative Expense Compensation and payroll taxes 527,520 526,477 987,711 1,101,099 Other expense 1,020,449 211,613 2,550,800 506,121 Total Selling and Administrative Expense 1,547,969 738,090 3,538,511 1,607,220 Net Operating Income (Loss) (590,129 ) 53,233 (1,940,297 ) 8,882 Other Income (Expense) Interest income/expense 5,705 (15,193 ) 2,940 (28,370 ) Other income/(expense) 81,354 - 81,354 - Gain (Loss) from continuing operations before income tax (503,070 ) 38,040 (1,856,003 ) (19,488 ) Income tax benefit (expense) - (1,665 ) - (3,329 ) Income (Loss) from continuing operations (503,070 ) 36,375 (1,856,003 ) (22,817 ) Discontinued operations: Loss from discontinued Customer Relationship Management segment - (22,465 ) - (37,920 ) Loss from discontinued Justice Information Systems division - (93,604 ) - (143,584 ) Net Loss $ (503,070 ) $ (79,694 ) $ (1,856,003 ) $ (204,321 ) Net Loss per Share: Basic $ (0.02 ) $ (0.01 ) $ (0.09 ) $ (0.02 ) Diluted $ (0.02 ) $ (0.01 ) $ (0.09 ) $ (0.02 ) Shares Used in Computing Net Loss per Share: Basic - pro forma other than qtr. andsix months ended June 30, 2007 22,650,519 13,420,530 21,630,519 13,420,530 Diluted - pro forma other than qtr. and six months ended June 30, 2007 22,650,519 13,420,530 21,630,519 13,420,530 See Accompanying Notes To Unaudited Consolidated Financial Statements. - 4 - Xedar Corporation Consolidated Statement of Cash Flows (unaudited) Six Months Ended June 30, 2007 2006 Cash Flow From Operating Activity: Net Loss $ (1,856,003 ) $ (204,321 ) Adjustments to reconcile net loss to net cash provided (used) by operating activity Depreciation and amortization 505,618 153,946 Loss on disposition of property and equipment 2,337 - Stock issued for services 1,012,565 - Stock option expense for exchange of options 13,729 - Accrued interest on note receivable from stockholder (2,432 ) - Changes in current assets and liabilities: (Increase) decrease in: Trade accounts receivable 196,967 (33,077 ) Other current assets (6,224 ) (3,064 ) Increase (decrease) in: Accounts payable (298,814 ) 10,067 Accrued liabilities and other (70,976 ) 211,067 Deferred subscription revenue (158,565 ) 49,325 Net Cash Provided (Used) by Operating Activity (661,798 ) 183,943 Cash Flow from Investing Activity Acquisition of property and equipment (84,875 ) (29,298 ) Net Cash (Used) by Investing Activity (84,875 ) (29,298 ) Cash Flow from Financing Activity Payments on short-term notes payable (480,175 ) (289,737 ) Proceeds on long-term notes payable 47,585 - Proceeds from sale of common stock - 1,625 Net Cash (Used) by Financing Activity (432,590 ) (288,112 ) Net (Decrease) in Cash (1,179,263 ) (133,467 ) Cash and Cash Equivalents - Beginning of the Period 1,354,652 196,992 Cash and Cash Equivalents - End of the Period $ 175,389 $ 63,525 Supplemental Cash Flow Disclosure Non-Cash Transactions Shares issued to acquire Land Links Company, Ltd $ 360,000 Shares issued to acquire Atlantic Systems Corporation 8,250,000 Common stock subscription issuable 5,108,696 Shares issued for consulting services 1,080,000 Shares issued for director fees 147,000 Stock option expense for exchange of options 13,729 Stock issued for exercise of stock options $ 5,214 Note receivable from shareholder acquired in connection with purchase of Atlantic Systems Corporation (195,230 ) Unamortized balance of stock-based compensation (214,435 ) Interest payments $ - $ - See Accompanying Notes To Unaudited Consolidated Financial Statements. - 5 - Xedar Corporation Notes to Unaudited Consolidated Financial Statements Note 1 –
